         Case 1:17-cr-00722-VSB Document 244 Filed 12/18/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                       December 18, 2019


Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

        We write on behalf of the parties concerning the December 23, 2019 deadline for
submission of a proposed jury questionnaire, including stipulated and non-stipulated questions and
written objections from both parties. See Dkt. 173.

        The parties have exchanged their respective jury questionnaires. There are significant areas
of agreement and we are working to consolidate those areas to present them to the Court. There
are also areas of disagreement, such as questions pertaining to capital punishment, and the parties
are preparing to submit those questions separately. As such, the parties respectfully request a 2-
week adjournment of the deadline for the submission of their proposed jury questionnaires, to
January 6, 2020, to allow the parties additional time to present their positions to the Court in the
most efficient manner. If granted, the parties do not contemplate that this extension will impact
any other deadlines pending in this matter.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:          /s/
                                                       Amanda Houle
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Jason A. Richman
                                                       Assistant United States Attorneys
                                                       (212) 637-2194/6523/2420/2589

Cc: Defense Counsel (tvia ECF)
